Title: To Thomas Jefferson from Caesar Augustus Rodney, 19 March 1806
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            
                            Philadelphia March 19. 1806.
                        
                        The intelligence contained in the enclosed, is at this crisis, so interesting & important, that I transmit
                            it to you by the return of the same mail which brought it on, lest by some accident the official dispatches may not have
                            yet reached you. I will thank you to return it when you have done with it, as part of it, relates to a fine little boy of
                            mine who is afflicted with the most distressing of all human diseases, the stone. With great respect & esteem I am
                            Dr. Sir in haste 
                  Yours Very Sincerely
                        
                            Caesar A. Rodney
                            
                        
                    